wo ont DA vA F&F WO NY

NO NO | | FSF KF KF SF ES ES S|
PBRNRFERRRSOBRBKSSEaeWVAUCDREBREAS

 

FILED
CLERK, U.S. DISTRICT COURT

    

ocT | 5 2019

 

CENTRAL DISTRI F CALIFORNIA |
| EASTERN DIVIS! BY DEPUTY

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.:7> (8 -Ci2 -O0\lolo JOB
Plaintiff, ORDER OF DETENTION PENDING
FURTHER REVOCATION
v. PROCEEDINGS
Gan R. CRIM. P. 32.1(a)(6); 18
<) B808 (dow Es S.C. § 3143(a)(1))
Defendant.

 

The defendant having been arrested in this District pursuant to a warrant
issued by the United States District Court for the Cena District of
( i \Ysyvt _ for alleged violation(s) of the terms and conditions of probation
or supervised release; and
Having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
A. ( The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to flee if released under 18
U.S. § 3142(b) or (c). This finding is based on the following:
tn in the Pretrial Services Report and Recommendation
4.

( the defendant’s nonobjection to detention at this time
() other:

oF” daaatas, in the violation petition and report(s)

 

 

 
“2 a 2 ee oe ee ee ee
SCIAAKRHONKD HF SoH IAAAKR DoH S

 

ad/ or

|| B. ( The defendant has not met his/her burden of establishing by clear and

convincing evidence that he/she is not likely to pose a danger to the safety
of any other person or the community if released under 18 U.S.C.

§ gr or (c). This finding is based on the following:

( information in the Pretrial Services Report and Recommendation
ee information in the violation petition and report(s)

( the defendant’s nonobjection to detention at this time

() other: _

IT- THEREFORE IS ORDERED that the defenders be detained Renee the further

revocation proceedings.

Dated: \? \\ a

 

UNITED STATES MAGISTRATE JUDGE

 
